IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SYKEMA YOUNG,                                )
                                             )
       Appellant,                            )
                                             )
       v.                                    )      C.A. No. N21A-10-004 JRJ
                                             )
CHRISTIANA CARE AND                          )
UNEMPLOYMENT INSURANCE                       )
APPEAL BOARD,                                )
                                             )
       Appellees.                            )
                                             )

                              Date Submitted:       February 28, 2022
                              Date Decided:         May 10, 2022
                              Date Corrected:       May 10, 2022*

                              MEMORANDUM OPINION
   Upon Sykema Young’s Appeal from Decision and Order of the Unemployment
                          Insurance Appeal Board
                                 DENIED

Sykema Young, pro se, Appellant.

Emily K. Silverstein, Esquire, of White and Williams, LLP, 600 N. King Street,
Suite 800, Wilmington, DE 19801, Attorney for Appellee, Christiana Care.

Victoria Groff, Esquire, Department of Justice, 820 N. French Street, Wilmington,
DE 19801, Attorney for Appellee, Unemployment Insurance Appeal Board.




*The court corrected a typographical error in the caption to change Appellee to the plural
Appellees.

Jurden, P.J.
                                  I. INTRODUCTION

          Appellant Sykema Young (hereinafter “Appellant”) files this appeal from an

Unemployment Insurance Appeal Board’s (the “Board”) decision denying her

petition for unemployment benefits. For the reasons explained below, the Court

finds the Board’s decision is supported by substantial evidence and free from legal

error. Accordingly, the Board’s decision is AFFIRMED.

    II.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          Appellant began her employment with Christiana Care Hospital Systems

(“CCHS”) as a patient physician access specialist in August 2008.1 On June 11,

2020, while employed full-time as a member of the CCHS Guest Services team,

Appellant resigned from her position, informing CCHS that June 26, 2020 was going

to be her last day of employment.2 Specifically, Appellant submitted a formal letter

of resignation to her supervisor, Sandy Farrell, thanking her for the opportunity to

work for CCHS Guest Services.3 The letter did not give a specific reason for her

resignation, but Appellant generally indicated she was “excited by the new

opportunities that [she] will be pursuing,” and she would “always remember [her]

time [at CCHS] with affection.”4



1
  R24. Citations beginning with “R” refer to the pages of the record that was submitted by the
Unemployment Insurance Appeal Bard in this case. Record & Transcript (Trans. ID. 67128967).
2
  R9.
3
  Id.
4
  Id.


                                              2
       On June 28, 2020, Appellant filed for unemployment benefits with the

Delaware Department of Labor.5 On October 29, 2020, a Claims Deputy concluded

Appellant was disqualified from receiving unemployment benefits because she

voluntarily resigned from CCHS, and Appellant failed to demonstrate “just cause”

for the resignation in connection with her employment.6

       On January 19, 2021, Appellant appealed the Claims Deputy’s decision. The

Delaware Department of Labor scheduled Appellant for a hearing to consider the

merits of her appeal on February 16, 2021.7 However, Appellant failed to appear at

the hearing, and on February 19, 2021, an Appeals Referee dismissed Appellant’s

appeal because of her failure to prosecute the claim.8

       On March 16, 2021, Appellant appealed the Appeals Referee’s February 19,

2021 dismissal, claiming she did not receive timely notice of the date and time of

the hearing.9    On April 1, 2021, The Board granted Appellant’s appeal, and

Appellant’s appeal was rescheduled for a hearing on April 22, 2021.10

       On April 22, 2021, an Appeals Referee presided over a de novo hearing.11

During the hearing, Appellant testified at the time she was employed by CCHS, she



5
  R1.
6
  Id.
7
  R5.
8
  R10.
9
  R12-13.
10
   R14-16.
11
   See R18-58.


                                          3
had custody of two grandchildren, one of which was “school age,” and the other was

four years old.12 Due to the COVID pandemic, the respective school and daycare

Appellant’s grandchildren attended shuttered.13 From April 6, 2020 to June 12,

2020, CCHS provided childcare assistance to Appellant, but on June 12, 2020, that

benefit expired.14      As a result, Appellant bore the primary responsibility of

supervising and caring for her grandchildren, which made working her customary

CCHS schedule impractical.15 Appellant explained that she “didn’t really have a

good support – reliable support system” to help care for her grandchildren.16 The

school and daycare closings affected Appellant’s ability to work, so she voluntarily

resigned from CCHS and moved to Georgia.17 At no point before resigning did

Appellant request CCHS modify her work schedule, request an accommodation, or

seek any other assistance from CCHS which would have allowed her to maintain her

position and remain in Delaware.18 She simply resigned.



12
   R29.
13
   Id.
14
   R30.
15
    R31.
16
   R30.
17
   R32. Appellant explains that she had family members in Georgia who could assist with the care
of the grandchildren as well as provide a better support system.
18
   R42, R46-47. Appellant testified that she submitted a second letter to CCHS’ Human Resources
Department, elaborating on the fact that she was relocating due to the impact Covid had on her
family and work responsibilities. R34. Appellant’s supervisor, Sandy Farrell, testified to the
following: (1) she recalled receiving Appellant’s resignation letter; (2) if Appellant had brought
her childcare issues to her attention, she would have tried to craft a work schedule to accommodate
Appellant’s needs; (3) she wrote Appellant a letter of recommendation for future employment; (4)
there were incidents during the Covid pandemic when Appellant had “some complications with


                                                4
       On May 3, 2021, the Appeals Referee affirmed the decision of the Claims

Deputy, denying Appellant unemployment benefits.19                     The Appeals Referee

concluded that Appellant did not demonstrate “good cause” for resigning from

CCHS, and her reasons for resigning were not attributable to her work or

employment.20 Specifically, the Appeals Referee concluded:

       Here, it is clear from the testimony that Appellant’s separation came
       about after she resigned to care for her grandchildren, who were out of
       school due to the pandemic.

       Appellant argues that she was forced by the realities of the pandemic to
       resign and had [n]o desire to quit her job. While the tribunal
       understands Appellant’s decision and frustration, it must agree that the
       argument lacks credibility. Resigning one’s job to provide care for your
       children is a personal reason to do so, and absent any medical
       substantiation requiring such care, does not provide good cause to
       resign. Furthermore, Appellant did not argue that issues existed with
       her job that she sought to address with proper notice to Employer. As
       such, the tribunal decides that the Appellant’s voluntary quit from
       Employer was without good cause.21

       On May 3, 2021, a copy of the Appeals Referee’s decision was mailed to

Appellant.22 The decision noted the final day for Appellant to file an appeal was

May 13, 2021.23 On May 14, 2021, the Board received Appellant’s appeal.24



adequate child care; and (5) Appellant never brought to her attention the desire to remain at CCHS
and attempt to change her hours to accommodate her scheduling challenges.
19
   R59-60.
20
   R59-61.
21
   R60-61.
22
   R62.
23
   R59.
24
   R63.


                                                5
       On June 2, 2021, the Board convened a telephonic hearing and concluded

Appellant’s appeal was untimely.25 While the Board could have exercised discretion

to extend the time to file the appeal, it did not find a valid reason for doing so.26 The

Board noted Appellant did not present any evidence of severe circumstances which

impeded her ability to timely appeal the decision, and the Board did not find any

evidence of departmental error.27

       On July 1, 2021, the Board mailed its decision to Appellant. On July 11, 2021,

the Board’s decision became final.28 Appellant’s deadline to file an appeal to this

Court was ten days after the Board’s decision became final – July 21, 2021.29

       On July 19, 2021, Appellant emailed the Board challenging its denial of the

appeal.30   On July 21, 2021, this Court received, but had not yet docketed,

Appellant’s Notice of Appeal. The Notice of Appeal was ultimately docketed

October 12, 2021.31

                            III. STANDARD OF REVIEW

       The Court reviews a decision of the Board for legal error and to determine

whether the Board’s factual findings are supported by substantial evidence in the



25
   R65-66.
26
   R66.
27
   Id.
28
   Id.
29
   R68.
30
   R70.
31
   Notice of Appeal (Trans. ID 6708618).


                                           6
record.32 When reviewing an appeal from a decision of the Board, the Court’s role

“is limited to a determination of whether there was substantial evidence sufficient to

support the findings of the board.”33 “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”34

The Court does not weigh evidence or make credibility determinations.35 Therefore,

“[a]bsent an error of law, the Board’s decision will not be disturbed where there is

substantial evidence to support its conclusions.”36 Conclusions of law are reviewed

de novo.37

       The Court “will not substitute its judgment for that of an administrative body

where there is substantial evidence to support the decision and subordinate findings

of the agency.”38 Additionally, the Board’s discretionary rulings “will not be




32
   Anderson v. Unemployment Ins. Appeal Bd., 2021 WL 1986570, at * 2 (Del. Super. Ct. May 13,
2021) (citations omitted) (quoting Wilson v. Unemployment Ins. Appeal Bd., 2011 WL 3243366,
at *2 (Del. Super. Ct. July 7, 2011)).
33
   Stewart v. Christiana Care Health Servs., 2021 WL 6109795 at *2 (Del. Super. Ct. 2021)
(quoting Crews v. Sears Roebuck & Co., 2011 WL 2083380 at *2 (Del. Super. Ct. 2011)) (internal
quotation marks omitted) (citing Unemployment Ins. Appeals Bd. v. Duncan, 337 A.2d 308, 309
(Del. 1975)).
34
   Brown v. Parker’s Express, Inc., 2016 WL 6156183, at *1 (Del. Oct. 21, 2016) (quoting Olney
v. Cooch, 425 A.2d 610, 614 (Del. 1981)).
35
   Anderson, at * 2 (Del. Super. Ct. May 13, 2021) (citing Byrd v. Westaff USA, Inc., 2011 WL
3275156, at *1 (Del. Super. Ct. July 29, 2011)).
36
   Id. (quoting Spangler v. Unemployment Ins. Appeal Bd., 2016 WL 1613232 at *2 (Del. Super.
2016)).
37
   LeVan v. Independence Mall, Inc., 940 A.2d 929, 932 (Del. 2007).
38
   Hellstern v. Culinary Servs. Grp., 2019 WL 460309, at 10 (Del. Super. Ct. 2019) (quoting
Christiana Care Health Sys., VNA v. Taggart, 2004 WL 692640 at *10 (Del. Super. 2004)).


                                              7
disturbed on appeal unless [they are] based on clearly unreasonable or capricious

grounds.”39

                             IV. PARTIES’ CONTENTIONS

     a. The Employer’s Contentions

       CCHS first contends that Appellant’s appeal to this Court may have been

untimely filed, barring further review. The Board mailed its decision denying

Appellant’s appeal on July 1, 2021. On July 11, 2021 the Board’s decision became

final. Pursuant to 19 Del. C. § 3323(a), Appellant had ten days to file an appeal in

this Court. Because the Superior Court docket does not indicate the date in July

2021 when the Court received Appellant’s appeal, CCHS argues it is possible the

appeal is statutorily barred. If so, the Board decision becomes final, not subject to

further review.

       Alternatively, if Appellant timely filed her appeal in this Court, CCHS

contends the decision of the Board “should be affirmed because substantial evidence

supports the Board’s conclusion, and the Board did not abuse its discretion in

declining to sua sponte hear the appeal.”40 CCHS argues Appellant’s appeal of the

Appeals Referee’s decision was untimely filed pursuant to 19 Del. C. § 3318(c),

which required Appellant to file the appeal within 10 calendar days of the issuance


39
 Id. (quoting Christiana Care Health Sys., 2004 WL 692640 at *10).
40
  Appellee Christiana Care Hospital Systems’ Answering Brief in Opposition to Appellant’s
Appeal, (Trans. ID. 67226185). R11.


                                           8
of the Appeals Referee’s decision.41 And, there was no evidence of administrative

error or severe circumstances sufficient for the Board to exercise its discretionary

power to allow an otherwise untimely appeal.42 CCHS argues that the Board

correctly determined that Appellant’s appeal was untimely, and the Board’s decision

is free from legal error.

     b. The Board’s Contentions

       Similar to CCHS’s arguments, the Board asserts that Appellant’s appeal to

this Court may have been untimely filed.43 The Board’s decision to deny Appellant

benefits was mailed on July 1, 2021; therefore, the Board’s decision became final on

July 11, 2021. Pursuant to 19 Del. C. § 3323(a), Appellant had ten days to file a

Notice of Appeal to this Court.44 The Court’s docket generally indicates Appellant’s

appeal was received in July 2021, but the date the Notice of Appeal was received is

unknown.45 If Appellant’s appeal was untimely filed, the Board’s decision becomes

final, not subject to further review.

       Second, the Board asserts its decision to deny Appellant’s appeal is proper

because her May 14, 2021 appeal to the Board was untimely filed.46 The Board did


41
   Id.
42
   R12.
43
   See R1.
44
   Id. Title 19 Delaware Code Section 3323(a) provides, “[w]ithin 10 days after the decision of the
Unemployment Insurance Appeal Board has become final, any party aggrieved thereby may secure
judicial review thereof by commencing an action in the Superior Court ….”
45
   Id.
46
   R2.


                                                9
not find evidence of administrative error or circumstances to permit the Board to

exercise its discretionary power, thus the Board did not abuse its discretion in

denying to accept the untimely appeal.47

     c. The Employee’s Contentions

       Appellant’s appeal to this Court essentially restates her May 14, 2021 appeal

of the Appeals Referee’s decision to the Board.48 In that appeal, Appellant asserted

the Appeals Referee’s decision to deny unemployment insurance benefits was

erroneous because the Appeals Referee based his decision on false information --

that Appellant was employed in the State of Georgia when she filed for

unemployment benefits in Delaware, and she was ineligible for unemployment

benefits on that basis.49

       Appellant did not address the sole reason why the Board denied the appeal –

that it was untimely filed.50 She does not argue the appeal was in fact timely, that

there was an excusable delay in failing to timely file the appeal, or that another valid

reason exists for the Board to exercise its discretion to consider the merits of the

(untimely) appeal.




47
   Id.
48
   See generally Appellant’s Opening Brief (Trans. ID. 67176906).
49
   Id.
50
   Id.


                                              10
                                     V. DISCUSSION

       A. Appellant’s Appeal to This Court was Timely.

       Both the Employer and the Board agree that the last day for Appellant to

timely file an appeal to this Court was July 21, 2021. After an administrative inquiry,

the Deputy Prothonotary determined that on July 21, 2021, Appellant’s appeal was

received by the Prothonotary through USPS and clocked in the mailroom.51 Further,

that on July 22, 2021, the Prothonotary reviewed and rejected Appellant’s filing, and

returned the original documents to Appellant.52 The Prothonotary rejected the filing

because Appellant’s filing was incomplete – Appellant failed to submit the Notice

(“Petition of Appeal”) and the Case Information Sheet.53 Unfortunately, when the

documents were returned to Appellant with a Notice of Non-conforming

Documents, the Court did not provide Appellant a deadline to respond, explain or

otherwise correct the filing.54 Appellant emailed the Prothonotary on September 7,

2021, but the case information sheet remained defective.                      Thereafter, the

Prothonotary conducted an internal administrative review, which resulted in the

Prothonotary accepting and uploading Appellant’s filing on October 12, 2021.55



51
   See Ex. A to Nunc Pro Tunc Order entered on May 10, 2022.
52
   Id.
53
   Id.
54
   Id.
55
   Id. The Prothonotary notated in the Docket that Appellant’s paperwork was originally submitted
to the Court in July 2021. See Notice of Appeal (“Notice of appeal filed conventionally in July.
Final paperwork with corrections submitted October 12, 2021.”) (Trans. ID. 67008618).


                                               11
       Under these circumstances, the Court concludes that Appellant timely filed

her appeal to the Court on July 21, 2021. Additionally, any delay thereafter to timely

correct the filing is attributed to the Court in failing to advise Appellant of a deadline

to submit the corrected documentation to perfect the appeal. In other words,

Prothonotary staff failed to provide Appellant with a deadline to submit the corrected

paperwork. Accordingly, the timeliness of, and circumstances surrounding,

Appellant’s appeal are excusable as a ministerial error attributable to the Court.56

       b. Appellant’s Untimely Appeal.

       Pursuant to 19 Del. C. § 3318(c), a Board’s decision is “deemed to be final

unless within 10 days after the date of notification or mailing of such decision further

appeal is initiated pursuant to [19 Del. C.] § 3320 of this title.”57 The Appeals

Referee’s determination will be deemed final if the Appellant fails to file an appeal

within the statutory deadline. It is undisputed that the Appeals Referee’s decision

was mailed on May 3, 2021. It is also undisputed that the Appellant had until May

13, 2021 to file an appeal of the Appeals Referee’s decision. Appellant did not file



56
   Pursuant to Administrative Directive No. 2007–6, if an electronic filing is not filed with the
Prothonotary because it is rejected, “the Court may upon satisfactory proof enter an Order
permitting the document to be filed or served nunc pro tunc to the date it was first attempted to be
sent electronically.” See Superior Court Administrative Directive No. 2007-6 (10); Bryant v.
Bayhealth Medical Center, Inc., 937 A.2d 118, 123 (Del. 2007) (holding that the rationale
authorizing a nunc pro tunc order to remedy a rejection by the Prothonotary of e-Filings was
equally applicable to rejected paper filings.) By Order dated May 10, 2022, the Court finds that
Appellant’s Notice of Appeal was filed nunc pro tunc on July 21, 2021.
57
   19 Del. C. § 3318(c).


                                                12
an appeal until May 14, 2021. Appellant’s appeal falls outside the ten day statutory

period, and thus is untimely.

       Finally, the Board has the inherent power to exercise its discretion to accept

an untimely request for an appeal, and its decision not to do so here was not an abuse

of discretion. As noted by the Board, it rarely accepts an untimely request for an

appeal, and the Board identified two circumstances where it has done so in the past:

(a) an administrative error by the Department of Labor prevents an untimely appeal

or (b) the Board finds the totality of the circumstances show the interests of justice

require action by the Board.58

       Here, Appellant filed her appeal to the Board on May 14, 2021, and has not

identified any impediment, administratively created or otherwise, to explain why the

appeal was not timely filed.59             Additionally, Appellant has not identified

circumstances which warrant the Board to exercise its discretion.60 Appellant’s

untimely appeal was denied by the Board, and the Appeals Referee’s Decision

remains final and binding.




58
   R66.
59
   See Hansen, 2011 WL 3248288 at *3 (In Hansen, the Court affirmed the Board’s decision that
Appellant’s appeal was untimely filed, noting Appellant did not “contend that there was any error
made by the DOL that impeded his ability to file a timely appeal to the Claim Deputy’s
determination” and there was “no evidence of departmental error. . ..”).
60
   Id.


                                               13
                               VI. CONCLUSION

       The Board’s decision to deny Appellant’s appeal is supported by substantial

evidence and is free from legal error. Appellant failed to timely appeal to the Board.

The Board applied the correct legal standard and did not abuse its discretion in

declining to review Appellant’s untimely appeal. Appellant’s appeal is therefore

DENIED.

      IT IS SO ORDERED.



                                                   /s/ Jan R. Jurden
                                              Jan R. Jurden, President Judge

cc: Prothonotary




                                         14